Filed 8/26/21 In re Alison O. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

In re ALISON O., a Person                                    B310338
Coming Under the Juvenile                                    (Los Angeles County Super.
Court Law.                                                   Ct. No. 19CCJP04159D)



LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

MARIA M.,

         Defendant and Appellant.
     APPEAL from orders of the Superior Court of Los Angeles
County, Rudolph A. Diaz, Judge. Affirmed.

      Tungsten Legal and Elena S. Min, under appointment by
the Court of Appeal, for Defendant and Appellant.

      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Tracey Dodds, Deputy County
Counsel, for Plaintiff and Respondent.

                            ******
       Maria M. (mother) challenges the juvenile court’s
termination of dependency jurisdiction over her 10-year-old
daughter Alison O. and its issuance of an exit order awarding full
legal and physical custody to Alison’s father, Edgar O. (father),
and limiting mother to monitored visits every other week. We
conclude that mother’s challenges lack merit, and affirm.
        FACTS AND PROCEDURAL BACKGROUND
I.    Facts
      Mother and father have one child together, Alison, who was
born in June 2011.1
      Mother and father had a tumultuous relationship. They
had verbal arguments all the time. In March 2011, mother got so
upset from an argument with father that she slashed her
abdomen and wrist with a knife—while six months pregnant with
Alison.



1     Mother has three other children with different fathers—
Roger (born 2004), Mercedez (born 2005), and Diamond (born
2007). None of these children is involved in this appeal.




                                2
       Mother and father broke off their romantic relationship in
2016, and informally shared custody of Alison.
       In early 2019, father started dating someone new and
mother became obsessed with father and his new girlfriend.
       Mother would visit the girlfriend’s social media accounts,
download photos, and tell Alison things like “this is your new
mom” and “your dad doesn’t love us anymore.”
       In February 2019, mother called father pleading to get back
together; on the call, mother threatened to kill herself, and after
dousing herself with gasoline, told father that he was “going to
hear it,” struck a match, and lit her torso on fire, causing burns
to her chest and neck. Alison came screaming to her mother’s aid
while the smoke alarms blared. After father rushed to mother’s
residence, mother told him, “You don’t want to be with me . . . . I
am going to finish the job.” Although law enforcement responded
to the emergency and she was placed on a psychiatric hold,
mother later claimed she merely burned herself while cooking.
       In April 2019, mother called father to tell him, “This is the
last time you are going to hear from me.” The same month,
father received text messages from mother’s brother notifying
him that mother overdosed on pills because father did not want
to be with her.
       Through this period, mother repeatedly texted father with
veiled and not-so-veiled threats of suicide, including “I’m done
with this life” and “I’m going to kill myself” with a gun or by
drowning.
       Mother’s obsessive behavior came to blows in mid-May
2019. When father arrived at mother’s apartment complex to
pick up Alison, mother started rifling through his car and found a
bag of condoms. She proclaimed to then-eight-year-old Alison,




                                 3
“these are what he fucks [his girlfriend] with.” Father recorded
mother on video and she told Alison “you see how he wants me to
go to jail,” while Alison screamed and pleaded with father to
delete the video. Mother directed Alison to go through the car to
find more condoms. Mother grabbed an important receipt from
father’s car and after he yanked it back, the parents got into a
physical altercation. It was not captured on video and it is
unclear who started it, but the altercation included father
pinning mother down and mother head butting him in the mouth.
       Mother has repeatedly denied having any mental health
issues and consistently minimized her self-harming behavior.
II.    Procedural Background
       A.     Petition
       In July 2019, the Los Angeles Department of Children and
Family Services (the Department) filed a petition asking the
juvenile court to exert dependency jurisdiction over Alison based
on (1) the parent’s “history of engaging in violent altercations in
the presence of [Alison],” including the May 2019 incident, which
“places [Alison] at risk of serious physical harm, damage, and
danger” (thereby rendering jurisdiction appropriate under
Welfare and Institutions Code section 300, subdivisions (a) and
(b)(1)),2 and (2) mother’s “mental and emotional problems[],
including [her] suicidal ideations and self-harming behaviors,”
which “render . . . mother incapable of providing [Alison] with
regular care and supervision” and place Alison “at risk of serious
physical harm” as well as father’s “failure to protect Alison”
despite knowing of mother’s problems (thereby rendering
jurisdiction appropriate under section 300, subdivision (b)(1)).

2     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                4
      B.     Detention, jurisdiction and disposition
      In early July 2019, the juvenile court detained Alison from
mother’s custody and placed her with father, but ordered
monitored visitation for mother twice a week.
      In August and November 2019, the juvenile court sustained
the domestic violence and mental health allegations against
mother and father based on subdivision (b) of section 300, but
dismissed the domestic violence allegation based on subdivision
(a). At a December 2019 hearing, the court removed Alison from
mother’s custody. The court ordered the Department to provide
family maintenance services to mother and father, ordered father
to participate in individual counseling, and ordered mother to (1)
complete courses on parenting and domestic violence, (2)
participate in individual counseling with a licensed therapist,
and (3) have a psychiatric evaluation and take all prescribed
medications. The court emphasized that mother’s counseling
sessions should focus on, among other things, “the detrimental
impact that exposing [Alison] to untreated mental health issues,
suicidal ideations, volatile relationships, and domestic violence
had on [Alison].”
      The court set a hearing for June 2020 to determine whether
to terminate jurisdiction under section 364. In light of the
COVID-19 pandemic and other delays, the review hearing did not
commence until December 2020.
      C. Progress during the review period
      During the yearlong period when Alison was in her father’s
custody, she was both safe and “happy.”
      Although mother completed the coursework part of her case
plan and was “making some progress” in her therapy sessions,
she twice stopped taking her prescribed medications—and falsely




                                5
reported that the psychiatrist told her to do so the second time.
The therapy appeared to be having little or no effect on mother’s
behavior toward father and his girlfriend, as she still exhibited a
“concerning” “fixation” on them, and had “continued
communication dysfunction [with] father as it relates to co-
parenting concerns” over Alison. During visits, mother (and the
monitor, mother’s sister) would regularly interrogate Alison
about what father and his girlfriend were doing, and call father
an “asshole,” an “evil person,” and a “motherfucker.” During one
visit, mother “went off” on Alison after Alison referred to father’s
girlfriend as “mom.” When father was late bringing Alison to a
visit in October 2020 (due to a fatal accident that closed down a
freeway), mother told Alison to call father an “asshole,” and both
mother and the maternal aunt proceeded to cuss out father when
he finally arrived.
       Mother’s behavior had negative effects on Alison—she was
“undu[ly] stress[ed]” by mother’s conduct, wet her bed when the
visits with mother approached, and had nightmares.
       In light of mother’s continued conduct and the maternal
aunt’s inappropriate behavior as a monitor, the juvenile court in
November 2020 ordered that all further visitation occur in a
therapeutic setting.
       D. Section 364 hearing
             1.    The Department’s position
       The Department’s position on whether the juvenile court
should terminate jurisdiction under section 364 changed over
time. In reports filed on August 6, 2020, and September 2, 2020,
by social worker S. Anastasiya Alexander, the Department
recommended that the juvenile court allow another three months
of services (through November or December 2020). In a report




                                 6
filed on November 4, 2020, by social worker Ashley Ruiz, the
Department recommended that the juvenile court terminate its
jurisdiction and issue an exit order granting father sole legal and
physical custody of Alison and requiring all communication
between mother and father to be through a court-ordered online
platform.
            2.    Contested hearings
       At the request of both mother and father, the juvenile court
held a contested hearing that took place over the course of
December 8, 10, and 22, 2020.
       At the outset of the contested hearing, the Department
reaffirmed its November 4, 2020 position that the juvenile court
terminate dependency jurisdiction and award father sole legal
and physical custody of Alison.
       Mother called two witnesses—namely, (1) the psychiatrist
who evaluated mother and prescribed her medication, and (2)
mother’s therapist. The Department called social worker Ruiz.
Ruiz relayed that Alison was “fearful” that mother might hurt
father and his girlfriend and that Alison felt “safe and
comfortable in father’s home.”
       After entertaining argument from the parties, the court
stated that it “intend[ed] to terminate” dependency jurisdiction
over Alison, but wanted to have maternal uncle assessed as a
monitor “to avoid further problems.” The court set the matter for
a further hearing to give the Department time to investigate the
maternal uncle’s suitability as a monitor.
            3.    Further reports from the Department
       The Department filed two further reports—on December
18, 2020, and on December 22, 2020. Both were prepared by
social worker Gabriela Cortez.




                                 7
       In the December 18 report, Cortez (1) reported that Alison’s
therapist relayed that Alison “would like to see her mother on a
weekly basis” and further opined that Alison would be “okay to
have weekly monitored visits” with mother “if . . . mother can
contain herself and restrain [herself] from questioning the minor
during visit[s] about . . . father and . . . father’s [girlfriend],” and
(2) recommended that the exit order grant father “sole physical
custody” of Alison, grant both parents “joint legal custody” of
Alison, and specify “monitored weekly visits” for mother.
       In the December 22 report, Cortez relayed that after
“careful consideration” and after further review of the November
4, 2020 report documenting the “stress and anxiety” Alison
experiences “during the visitations with” mother, she
recommended that the exit order grant father “sole legal and
physical custody” of Alison and specify twice-monthly monitored
visits for mother.
            4.    Further hearing
       At the outset of the December 22, 2020 hearing, mother
acknowledged that the juvenile court had already made its
“decision and findings” regarding termination of dependency
jurisdiction, but asked to “set a trial” regarding the “terms” of the
exit order and, more specifically, why the Department’s
recommendation changed from weekly to biweekly visits. Mother
sought to call Alison’s therapist, social worker Cortez, and Alison
to examine them as to why Cortez’s second recommendation of
semimonthly monitored visits is “different than [Alison’s]
therapist[’s]” blessing of weekly monitored visits. The juvenile
court denied mother’s request, ruling that the purpose of the
continued hearing was “to simply work out final details of the




                                   8
monitor” and that the court would not require Alison to “suffer[]”
by being called as a witness.
       The court proceeded to terminate dependency jurisdiction
over Alison, finding that the “[c]onditions which justif[ied] initial
assumption of jurisdiction . . . no longer exist[] and [are] not
likely to exist if [juvenile court] supervision is withdrawn.” The
court then issued an exit order (1) awarding father sole legal and
physical custody over Alison, in part because “mother’s
psychiatric and emotional conditions [do not] lend [mother] to
work cooperatively with other people,” which is essential for joint
legal custody over a child, and (2) specifying there would be
monitored visits “every other week.”
       E. Appeal
       Mother filed this timely appeal.
                             DISCUSSION
       Mother argues that (1) the juvenile court’s order
terminating dependency jurisdiction over Alison is not supported
by substantial evidence, and (2) the juvenile court’s exit order is
defective because (a) the court violated mother’s due process
rights by denying her request to call Alison’s therapist and the
Department’s new social worker,3 and (b) the court abused its
discretion in awarding father sole legal custody and in specifying
biweekly (as opposed to weekly) visitation.
I.     Order Terminating Dependency Jurisdiction
       Where, as here, the juvenile court has not removed a child
from the parents having physical custody over the child (who, by
virtue of the parents’ informal arrangement in this case, was both
parents), section 364 provides that the court “shall terminate its

3     Mother does not argue she should have been able to call
Alison.




                                 9
jurisdiction” unless the Department or the parent “establish[] . . .
that the conditions still exist which would justify initial
assumption of [dependency] jurisdiction” or “are likely to exist if
[juvenile court] supervision is withdrawn.” (§ 364, subds. (a) &
(c); In re T.S. (2020) 52 Cal.App.5th 503, 512-513; In re J.F.
(2014) 228 Cal.App.4th 202, 210 [any “conditions” that “would”
justify jurisdiction suffice].) By specifying that the court ‘“shall”’
terminate jurisdiction ‘“unless”’ ‘“conditions still exist,”’ section
364 erects a “‘statutory presumption’” in favor of termination. (In
re Aurora P. (2015) 241 Cal.App.4th 1142, 1155 (Aurora P.),
italics omitted.) Where, as here, the Department is seeking
termination and the parent seeks to overcome the statutory
presumption, the parent bears the burden of proving the
propriety of continued dependency jurisdiction. (Id. at p. 1162.)
Because we review a juvenile court’s order terminating
jurisdiction for substantial evidence, mother—as the parent who
bore the burden of proof below—bears the very heavy burden of
establishing that the record compels a finding, as a matter of law,
that the “conditions” which “would justify initial assumption” of
jurisdiction “still exist” or are “likely to exist.” (Id. at pp. 1156,
1163; In re I.W. (2009) 180 Cal.App.4th 1517, 1528, disapproved
on other grounds in Conservatorship of O.B. (2020) 9 Cal.5th 989,
1010, fn. 7.)
       The record does not compel a finding that the conditions
justifying the juvenile court’s initial assumption of jurisdiction
over Alison still exist or are likely to exist. The court’s
assumption of jurisdiction rested on its findings that mother and
father engaged in domestic violence and that mother had mental
and emotional issues, all of which put Alison at substantial risk
of serious physical harm. By entry of an exit order granting




                                 10
father sole physical and legal custody over Alison, the chief harm
Alison suffered—being exposed to mother’s obsessive behavior
toward father and father’s girlfriend—has been entirely
ameliorated because Alison is now fully insulated from being
exposed to any unmonitored interactions between mother and
father. (See In re Destiny D. (2017) 15 Cal.App.5th 197, 208
[termination of jurisdiction appropriate where restrictions
imposed in exit order ameliorates risk of harm].) What is more,
the record indicates that Alison is happy and healthy in father’s
sole custody.
       Mother responds with what boil down to four arguments.
First, mother urges that we should be “troubled” by the juvenile
court’s fitness because, on two occasions, the court mistakenly
substituted for mother’s name the names of two other people (in
one instance, the supervisor of mother’s therapist and in another,
one of mother’s other children). However, the juvenile court’s
momentary slips of the tongue provide no basis for questioning
the court’s judgment. Second, mother asserts that Alison was
happy living with mother before the juvenile court’s involvement.
However, this assertion ignores that, prior to the Department’s
involvement, mother lit herself on fire in front of Alison and
repeatedly told Alison that her father no longer loved her—both
of which upset Alison. This assertion also ignores that Alison
expressed how she quickly learned, once residing full time with
father, that mother’s ploys to get her not to like father were
untrue. Third, mother contends that she completed most of her
case plan insofar as she finished the mandatory courses, was
taking her psychiatric medication, and was making some
progress in her individual therapy, such that it was inappropriate
to terminate jurisdiction. However, this contention is directed at




                               11
mother’s efforts to reunify with Alison but section 364 is
concerned with whether the conditions warranting jurisdiction
still exist or are likely to exist and is “‘not concerned with
reunification.”’ (Aurora P., supra, 241 Cal.App.4th at p. 1155,
quoting In re Pedro Z. (2010) 190 Cal.App.4th 12, 20; In re
Armando L. (2016) 1 Cal.App.5th 606, 615 (Armando L.).) Lastly,
mother points out that the court did not focus on father’s progress
in his case plan or on the fact that the volatile situation was
caused by mother and father together. However, these points do
not focus on the salient question—namely, whether walling off
Alison from unmonitored contact with mother removes the
conditions giving rise to the need for juvenile court supervision; it
does, so jurisdiction is no longer necessary. At bottom, we must
reject mother’s urging to reweigh the evidence. (In re J.F. (2014)
228 Cal.App.4th 202, 209.)
II.    Validity of Exit Order
       A.     Denial of due process
       The guarantee of due process to “adequate notice and an
opportunity to be heard” applies to parents in juvenile
dependency proceedings. (In re B.G. (1974) 11 Cal.3d 679, 688-
689; In re Dakota H. (2005) 132 Cal.App.4th 212, 222 (Dakota
H.); David B. v. Superior Court (2006) 140 Cal.App.4th 772, 777.)
Due process is a “flexible concept” (J.H. v. Superior Court (2018)
20 Cal.App.5th 530, 536 (J.H.)), and as pertinent here assures a
parent (1) the right to present “relevant evidence of significant
probative value to the issue before the court” (In re Jeanette V.
(1998) 68 Cal.App.4th 811, 817 (Jeanette V.); In re Thomas R.
(2006) 145 Cal.App.4th 726, 733), and (2) a less-than-“‘full-
fledged’” right to confront and cross-examine witnesses (J.H., at
p. 536; Armando L., supra, 1 Cal.App.5th at pp. 620-621).




                                 12
       Mother argues that the juvenile court violated her due
process rights by not allowing her to call as a witness and to
cross-examine the social worker who authored the December 18
and 22 reports and Alison’s therapist on the topics of (1) why the
social worker changed her recommendation from joint legal
custody and weekly monitored visits in the December 18 report to
sole legal custody for father and semimonthly monitored visits in
the December 22 report, and (2) why she in the December 22
report disagreed with Alison’s therapist’s recommendation—set
forth in both reports—that Alison would be “okay” with weekly
visits. Our standard of review is not entirely clear: Although
claims that a juvenile court improperly denied a parent a
contested hearing or denied a parent’s request to reopen the
evidence are reviewed for an abuse of discretion (In re Grace P.
(2017) 8 Cal.App.5th 605, 611 [denial of contested hearing]; In re
Mary B. (2013) 218 Cal.App.4th 1474, 1481 [denial of request to
reopen]; Guardianship of Phillip B. (1983) 139 Cal.App.3d 407,
428 [same]), mother is raising a due process claim, which is a
legal question to be reviewed de novo (In re A.B. (2014) 230
Cal.App.4th 1420, 1434). In an abundance of caution, we will
apply the higher standard is—that is, de novo—in reviewing
mother’s arguments.
              1.     Changes in custody recommendation
       The juvenile court did not deny mother due process by
denying her request to call the social worker to ask why the
worker’s recommendation regarding legal custody over Alison
changed, and we so conclude for two reasons.
       First, this claim is not properly before us because mother
likely forfeited this objection. (Dakota H., supra, 132 Cal.App.4th
at p. 222 [due process claims may be forfeited if not raised




                                13
below].) Although mother initially asked to “set a trial” “on the
terms” discussed in the Department’s December 18 and 22
reports, mother went on only to argue about why the
Department’s recommendation regarding the frequency of visits
had changed and conflicted with the recommendation made by
Alison’s therapist. Mother’s failure to explain why further
evidence was needed on the question of the custody
recommendation likely constitutes a forfeiture.
       Second, even if we ignore this likely forfeiture, the juvenile
court did not deny mother due process by precluding her from
calling the social worker because that denial did not rob the court
of “relevant evidence of significant probative value.” (Jeanette V.,
supra, 68 Cal.App.4th at p. 817.) In the December 22 report, the
social worker already explained why she changed the
recommendation—namely, that she looked more closely at the
earlier reports and, after examining them in their totality,
determined that the best way to alleviate the concerns that gave
rise to dependency jurisdiction was to eliminate the interaction
between mother and father (and the stress it caused Alison) by
eliminating the need for the parents to interact when making
legal decisions about Alison. Further, the predecessor social
worker who previously recommended (in the November 4 report)
an exit order awarding father sole legal custody of Alison did
testify at the hearing, the Department’s attorney advocated at
the hearing to award father sole legal custody of Alison, and
mother elected not to question the social worker about the
Department’s position. Finally, the social worker’s
recommendations (on behalf of the Department) are just that—
recommendations that the juvenile court is free to disregard. (In
re Aurora P., supra, 241 Cal.App.4th at p. 1155.) In sum,




                                 14
questioning the most recent social worker would not have
produced any evidence of “significant probative value,” so its
exclusion did not deny mother due process.
             2.       Frequency of mother’s visitation
       The juvenile court did not deny mother due process by
denying her request to call the social worker and Alison’s
therapist to have the social worker explain why her December 22
recommendation of semimonthly visits differed from her earlier
recommendation and the therapist’s opinion that “weekly
monitored visits” would be “okay” “if the mother can contain
herself and restrain [herself] from questioning the minor during
visit[s] about . . . father and . . . father’s [girlfriend].” Mother
does not explain what, if anything, the therapist’s reaffirmance of
her opinion would add. Again, the preclusion of this evidence did
not rob the court of “relevant evidence of significant probative
value.” (Jeanette V., supra, 68 Cal.App.4th at p. 817.) Calling
the social worker would not likely have added anything because
(1) the social worker’s December 22 report already explained why
she changed her recommendation regarding the frequency of
visits—namely, that her further review of the reports highlighted
the “stress and anxiety” Alison felt during and after visits with
mother, such that fewer visits meant less anxiety, and (2) the
social worker’s ultimate recommendation was consistent with the
therapist’s qualified approval of weekly visits because the
evidence the social worker reviewed indicated that—as recently
as October 2020—mother was still obsessed with father and
father’s girlfriend.
             3.       Mother’s further due process arguments
       Sprinkled throughout her appellate briefs, mother suggests
that she was denied due process because the Department’s entire




                                15
handling of her case is suspect due to (1) the “rapid succession of
different social workers” on her case, and (2) an alleged plethora
of “inaccurate statements” in the Department’s reports, including
a misrepresentation in one report that mother’s psychiatrist had
opposed unsupervised visits. We reject these arguments outright.
Due process does not dictate how state agencies staff their cases.
What is more, the record is clear that several of the staff changes
were due to mother’s objections to the assigned social workers.
Nor were any alleged inaccuracies in the Department’s reports
sufficiently material or numerous to call into question the
integrity of the Department’s operations in general or, more
importantly, the evidence supporting the juvenile court’s orders.
At best, the Department’s report regarding the opinion of
mother’s psychiatrist on unmonitored visits is vague, but that
opinion does not matter because the court’s orders are supported
by substantial evidence even in the absence of any report from
mother’s psychiatrist.
       B.    Propriety of the exit order’s terms
       A juvenile court terminating jurisdiction under section 364
may also enter an “exit order” fixing custody and visitation. (§
362.4; In re T.H. (2010) 190 Cal.App.4th 1119, 1122-1123.)
Mother argues that the juvenile court erred (1) in awarding
father sole legal custody and (2) in specifying biweekly visits. We
review the terms of the exit order for an abuse of discretion.
(Bridget A. v. Superior Court (2007) 148 Cal.App.4th 285, 300.)
       The juvenile court did not abuse its discretion in awarding
father sole legal custody of Alison. When determining which
parent(s) should have custody of a child in an exit order, the
juvenile court is to “focus” on “the best interests of the child,” and
may make its determination regardless of the “preferences or




                                 16
presumptions” in favor of joint custody that may apply outside
the dependency context. (In re Jennifer R. (1993) 14 Cal.App.4th
704, 711-712.) Here, the juvenile court awarded sole legal
custody of Alison to father because joint custody requires parents
to work together to make decisions for their child and because
mother has not exhibited the ability to communicate with father.
The court’s findings are supported by the record, which document
a “continued communication dysfunction [with] father as it
relates to co-parenting concerns” over Alison.
        The juvenile court also did not abuse its discretion in fixing
biweekly visitation (rather than weekly). The record amply
supports the court’s implicit findings that less frequent visits
would be less harmful to Alison in light of mother’s continued
obsession with father and his girlfriend, and the multifarious
ways in which mother manifests her obsession when Alison is
with her. We also note that the exit order is subject to
modification by the family court in the event mother
demonstrates a “significant change of circumstances.” (§ 302,
subd. (d), 362.4, subd. (b); Heidi S. v. David H. (2016) 1
Cal.App.5th 1150, 1163.)
        Mother responds with three arguments. First, she argues
that she and father worked together without issue for eight years
prior to this case, and, at oral argument, added that there were
no reported incidents between November and December 2020.
This argument ignores how mother’s amicability deteriorated
significantly once father started dating his girlfriend and that he
is still dating her and ignores how the absence of any incidents in
November and December 2020 is of little weight because the
court had in early November 2020 ordered all visits to be in a
therapeutic setting, which was designed specifically to prevent




                                 17
any incidents from occurring. Second, mother argues that
Alison’s therapist reported that Alison wanted weekly visits and
that the therapist opined that weekly visits were “okay.” This
argument ignores that Alison’s wishes, while relevant, are not
dispositive, and that the therapist’s opinion was conditioned on
mother’s ability to “contain herself and restrain [herself] from
questioning the minor during visit[s] about . . . father and . . .
father’s [girlfriend]”—a condition that the record shows mother
has yet to meet. Lastly, mother argues that the Department
changed its position regarding the frequency of visitation. This
argument ignores that the Department explained its shift in
position, as noted above.
                          DISPOSITION
      The orders are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ______________________, J.
                                     HOFFSTADT

We concur:



_________________________, P. J.
LUI



_________________________, J.
CHAVEZ




                                18